Exhibit 99.1 PORT WASHINGTON, NY, May 1, 2012 – Systemax Inc. (NYSE: SYX) today announced financial results for the first quarter ended March 31, 2012. Performance Summary (U.S. dollars in millions, except per share data) Highlights Quarter Ended March 31, Sales $ 913.6 $ 929.9 Gross profit $ 130.7 $ 130.5 Gross margin % % Operating income $ 10.6 $ 18.6 Operating margin % % Diluted earnings per share $ 0.19 $ 0.36 Special charges, net $ 1.9 $ 0.5 Special charges, net, per diluted share, after tax $ 0.03 $ 0.01 First Quarter 2012 Financial Highlights: ● Consolidated sales declined 2% to $913.6 million in U.S. dollars.On a constant currency basis, sales declined 1%. ● Business to business channel sales grew 7% to $512.7 million in U.S. dollars.On a constant currency basis, sales grew 8%. ● Consumer channel sales declined 11% to $400.9 million in U.S. dollars.On a constant currency basis, sales declined 10%. ● “Same store” business to business sales grew 8% and same store consumer sales declined14% on a constant currency basis. ● Special charges incurred were approximately $1.9 million on a pre-tax basis, or $0.03per diluted share after tax, consisting of costs associated with senior staffing changes in our North America technology business, legal and professional fees related to the previously disclosed investigation and settlement with a former officer and director, and costs related to the planned closing and relocation of one of our smaller distribution centers to a new, significantly larger distribution and call center for our Industrial Products business. ● Operating income decreased 43% to $10.6 million, primarily as a result of performance in our North America technology business. ● Diluted earnings per share (EPS) was $0.19. Richard Leeds, Chairman and Chief Executive Officer, commented, “On an overall basis, I am disappointed in our results for the quarter.The performance of our North America technology consumer business was below our internal expectations and masks the strong performance in the rest of the business.We are highly focused on re-establishing revenue growth and improving profitability in this business.The highlight of the quarter was our B2B operations. Our industrial products business grew 28%, which was its 8th consecutive quarter of organic revenue growth exceeding 25%. Our technology B2B businesses in both Europe and North America had another quarter of solid revenue growth.” “Our efforts to improve margins showed mixed performance. We recorded our fifth consecutive quarter of year over year gross margin improvement and reduced operating costs across most of our businesses.However, consolidated operating margin was significantly impacted by the results of our North America technology business.With a strong balance sheet, including cash balances of $111 million, a truly multi-channel and web-centric model which is diversified by market, geography and channel, Systemax remains well positioned for the future,” Leeds concluded. Quarter Ended March 31, Channel % of Sales Change y/y % of Sales Business to business1 $ 56
